DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the quality of the drawings (light, pixelated lines) make it hard to distinguish different features of the invention, especially the smaller parts, for example, 1-5, 1-6, 1-7 and 1-8.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 5 is objected to because of the following informalities:  
Lines 2-3, “the hole is communicated into the cavity body” should be changed to --the hole is in communication with the cavity body-- or --the hole is communicated with the cavity body--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, and 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites “the first component comprises a supporting part which is stressed in lifting” in line 2.  It is unclear what is meant by this limitation.  How is the supporting part “stressed” during lifting? Additionally, it is not clear what is lifted - the supporting part, the first component, the entire locking support in general?  Clarification is required.
	Claim 3 recites “a side of the supporting part which faces the holding part is a plane”.  It is not clear if this “side” is the same as the previously recited side in claim 2 (line 3, “the holding part is positioned at one side of the supporting part”).  If so, “a” should be changed to --the-- and the language should match, i.e. --the side of the supporting part on which the holding part is positioned-- or something similar. For examination purposes, these are assumed to be the same side.  Clarification is required.
Claim 5 recites the limitation "the side wall" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
 Claim 7 recites the limitation "the elastic connecting part" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the button" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “a supporting part which is stressed in lifting” in line 3.  It is unclear what is meant by this limitation.  How is the supporting part “stressed” during lifting? Additionally, it is not clear what is lifted - the supporting part, the first component, the entire locking support in general?  Clarification is required.
Claim 9 recites “and a plurality of rotating connection parts of the connecting rods” in lines 4-5.  It is unclear if the rotating connection parts are actually “of the connecting rods” (interpreted as belonging to the connecting rods).  It seems from the specification and drawings that the rotating connection parts are actually part of the first component and will be treated as such for examination purposes.  Clarification is required.  
Claim 9 recites the limitation "the connecting rods" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 10 and 11 recite “for quick splicing of a folding tent” in line 1.  It is unclear how the folding tent is “spliced” or what “quick splicing” means in terms of a folding tent.  The term “splicing” is defined as “to unite by overlapping and securing together two ends” or “to unite, link, or insert as if by slicing”.  As such, it is not understood what components of the tent are considered the ends and if they are actually overlapped and secured.  Clarification is required.
	Claim 10 recites “first connecting rods” and “second connecting rods” in line 3.  It is unclear if that either of the first connecting rods or the second connecting rods are the same as the “plurality of connecting rods” previously recited in claim 1 (line 3), which was incorporated into claim 10. For examination purposes, it will be assumed that either or both the first connecting rods and the second connecting rods are the same as the plurality of connecting rods. Clarification is required.
	Claim 10 recites “a locking piece”.  It is unclear if the locking piece is the same as the “additional locking piece” previously recited in claim 1 (line 5), which was incorporated into claim 10. For examination purposes, it will be assumed that they are the same locking piece. Clarification is required.
Claim 10 recites “a plurality of second connecting rods” in line 4.  It is unclear if the “plurality of second connecting rods” (line 4) is the same as the “second connecting rods” (line 3).  Additionally, as discussed above, it is unclear if any of these second connecting rods are the same as the “plurality of connecting rods” previously recited in claim 1.  For examination purposes, the “plurality of second connecting rods” are assumed to be the same as the “second connecting rods”.  Clarification is required.
	Claim 10 recites “a plurality of first connecting rods” in line 7.  It is unclear if the “plurality of first connecting rods” (line 7) is the same as the “first connecting rods” (line 3).  Additionally, as discussed above, it is unclear if any of these first connecting rods are the same as the “plurality of connecting rods” previously recited in claim 1.  For examination purposes, the “plurality of first connecting rods” are assumed to be the same as the “first connecting rods”.  Clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 9-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sun et al. (US-2020/0347635 A1).
	Claim 1: Sun et al. discloses a locking support of a folding tent umbrella stand, comprising a first component (4-1, 4-2) installed on the folding tent umbrella stand, wherein the first component is rotatably connected with a plurality of connecting rods (3); the first component is provided with a holding part (4-1) for holding; the first component is provided with a cavity body (4-3)  into which an additional locking piece (5, 6) is inserted; and when the first component moves, the connecting rods can be driven to move.
	Claim 2: Sun et al. discloses the first component as comprising a supporting part (4-1) which is stressed in lifting (as best understood); the holding part as being positioned at one side of the supporting part (lower side); and the connecting rods as being connected at the other side of the supporting part (upper side).
	Claim 9: Sun et al. discloses a locking support of a folding tent umbrella stand, comprising a first component (4-1, 4-2) installed on the folding tent umbrella stand, wherein the first component comprises a holding part (4-2) for holding and a supporting part (4-1) which is stressed in lifting (as best understood); the holding part is arranged at one side of the supporting part (lower side); and a plurality of rotating connection parts (surrounding holes 4-6 on 4-1) of the connecting rods are arranged at the other side of the supporting part (upper side).
	Claim 10: Sun et al. discloses an umbrella stand for quick splicing of a folding tent, comprising the locking support of the folding tent umbrella stand of claim 1 (see above), a second component (2), first connecting rods (3), second connecting rods (1) and a locking piece (5, 6), wherein the plurality of second connecting rods are rotatably connected to the second component (as seen in FIG. 1); the second component is provided with the locking piece (as seen in FIG. 3); the plurality of second connecting rods are enclosed to form a top frame (FIG. 1); the plurality of first connecting rods are rotatably connected to the first component (as seen in FIG. 1); the first connecting rods are respectively hinged with the second connecting rods (FIG. 1); when the top frame is propped, the first component is lifted and pushed to the second component, and the first connecting rods and the second connecting rods rotate relatively; the first component and the second component are close to each other; and the locking piece of the second component is inserted into the first component and locked to restrict the relative motion of the first connecting rods and the second connecting rods (paragraph 32).
	Claim 11: Sun et al. discloses the locking piece on the second component as comprising a straight rod (5 and 6 form a straight rod) having a spring pin (8, 9 or 10); the straight rod can be inserted into the cavity body of the first component (as seen in FIGS. 3-4); and the spring pin as being also clamped in the cavity body of the first component (FIG. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US-2020/0347635 A1) as applied to claim 1 above, and further in view of Carter (US-10,472,849B2).
	Sun et al. is discussed above and teaches the outer edge of the holding part as having a curved surface (as seen in the figures), but lacks a hook arranged below the holding part.  Carter teaches a folding tent comprising a hub (200) having hooks (208, 210) arranged below the lower surface of the hub (as seen in FIG. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun et al. to include a hook, such as taught by Carter, so that the user could removably hang articles from the top, center of the tent, like lights, for user inside the tent.

Allowable Subject Matter
Claims 3 and 5-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE JACKSON whose telephone number is (571)272-2268. The examiner can normally be reached M-F: 11AM-7PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on (571)272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DNJ/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636